Case 3:18-cr-00207-TJC-PDB Document 69 Filed 10/26/20 Page 1 of 5 PageID 521




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO: 3:18-cr-207-J-32PDB

JORDAN FREDERIC SCHEMMEL                      ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of     the defendant      the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant Jordan Schemmel is a 39-year-old inmate incarcerated at Jesup

FCI, serving a 110-month term of imprisonment for the knowing distribution of child

pornography. (Doc. 53, Judgment). According to the Bureau of Prisons (BOP), he is

scheduled to be released from prison on August 8, 2027. Defendant seeks

compassionate release because of the Covid-19 pandemic and because he suffers from

morbid obesity, hypertension, sleep apena, high cholesterol, gastroesophageal reflux

disease, anxiety, and major depressive disorder. (Doc. 58, Motion).
Case 3:18-cr-00207-TJC-PDB Document 69 Filed 10/26/20 Page 2 of 5 PageID 522




      A movant for compassionate release bears the burden of proving that a

reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). As the Third Circuit

Court of Appeals has observed, the mere existence of Covid-19 cannot independently

justify compassionate release, “especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020).

      The record indicates that Defendant has a body mass index (BMI) of 45.5, and

as such, he is considered morbidly obese. (See Doc. 67-5). 1 The record indicates that

he has hypertension as well. (Id.). According to the CDC, obesity is an underlying

condition that increases the risk of severe illness from Covid-19, and hypertension is

a condition that may increase the risk of serious infection. 2 The warden of

Defendant’s facility denied his request for compassionate release, writing:

      You do not meet the criteria for Compassionate Release/ Reduction in
      Sentence based on sections 571.61(3)(a), Terminal Medical Condition,
      and 571.61(3)(b), Debilitated Medical Condition. You are currently
      classified as a medical care level 2 with no medical restrictions.
      However, you do meet the CDC criteria for people at high risk for severe
      COVID infection. According to the FCI Jesup Health Services
      Department, you have a documented BMI of 45.5 and a current
      diagnosis of hypertension. On August 3, 2020, you were referred for
      home confinement under the CARES Act as an exception case. On

1     The Centers for Disease Control (CDC) classify a BMI of 40 or greater as
“severe” or “extreme” obesity. https://www.cdc.gov/obesity/adult/defining.html.
2   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.


                                           2
Case 3:18-cr-00207-TJC-PDB Document 69 Filed 10/26/20 Page 3 of 5 PageID 523




      August 10, 2020, the Federal Bureau of Prisons, Central Office,
      Exception Case Review Committee denied your referral for home
      confinement.

      The BOP is taking extraordinary measures to contain the spread of
      COVID-19 and treat any affected inmates. We recognize that you, like
      all of us, have legitimate concerns and fears about the spread and effects
      of the virus. However, your concern about being potentially exposed to,
      or possibly contracting, COVID-19 does not currently warrant an early
      release from your sentence. Accordingly, your request is denied at this
      time.

(Doc. 67-5).

      The Court assumes that Defendant’s condition of severe obesity, as measured

by a BMI of greater than 40, is a serious physical condition that qualifies him for

compassionate release in light of Covid-19. 3 Nevertheless, the sentencing factors

under 18 U.S.C. § 3553(a) do not warrant a reduction in sentence. 4 Defendant was

convicted of knowingly distributing child pornography. Defendant engaged in online

discussions about exchanging videos of sexual exploitation with the same person he

believed to be the father and abuser of a nine-year-old child. (Doc. 40, Plea Agreement

at 19-20). Defendant received guidelines enhancements for distributing material



3     The Court recognizes there is a split of authority over whether district courts
are bound by the list of extraordinary and compelling reasons contained in U.S.S.G.
§ 1B1.13, cmt. 1(A)-(C). See United States v. Brooker, — F.3d —, No. 19–3218–CR
(2d Cir. Sept. 25, 2020), Slip Op. at 12. The Court’s decision does not depend on the
resolution of that issue because it would reach the same conclusion if it had
independent authority to identify extraordinary and compelling reasons.
4     The Court notes that despite his conditions, Defendant’s relatively young age
may confer some protection against severe infection from Covid-19. His blood
pressure is controlled through medication (lisinopril, 10 mg). (Doc. 68-1 at 4).
Additionally, Jesup FCI currently reports zero inmates positive for Covid-19, 19 staff
members positive, 241 inmates recovered, three staff members recovered, and only
one inmate death. https://www.bop.gov/coronavirus/. Last accessed October 22, 2020.


                                          3
Case 3:18-cr-00207-TJC-PDB Document 69 Filed 10/26/20 Page 4 of 5 PageID 524




involving prepubescent minors, distributing material in exchange for valuable

consideration (but not for pecuniary gain), distributing material portraying sadistic

or masochistic conduct, using a computer to distribute child pornography, and for

possessing 102 still images and 28 videos, or the equivalent of 2,202 images. (Doc. 45

at ¶¶ 27-31; Doc. 54, Statement of Reasons at § I.B.1). Defendant’s advisory

sentencing guidelines range was a term of 210 to 240 months in prison, based on a

total offense level of 37 and a Criminal History Category of I. (Doc. 45 at ¶ 76).

Defendant benefited from a substantial downward variance when the Court imposed

a sentence of 110 months in prison, more than eight years below the guidelines range.

       Defendant, who was remanded into custody after sentencing, has served only

about one year of his 110-month prison sentence. The Court recognizes that

Defendant has struggled with anxiety and depression, and the Court commends him

for seeking psychosexual counseling. (See Doc. 67, Reply at 24-25). However, in view

of all the § 3553(a) factors, and after complete review of the record, further reducing

Defendant’s sentence to time served would not be consistent with the statutory

purposes of sentencing at this time.

       Accordingly, Defendant Jordan Schemmel’s Motion for Compassionate Release

(Doc. 58) is DENIED. 5 Defendant’s Motion to Appoint Counsel (Doc. 60) is likewise




5      To the extent Defendant requests that the Court order home confinement, the Court
cannot grant that request because the Attorney General has exclusive jurisdiction to decide
which prisoners to place in the home confinement program. See United States v. Alvarez, No.
19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United States v.
Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks jurisdiction to grant
a request for home confinement under the Second Chance Act).


                                               4
Case 3:18-cr-00207-TJC-PDB Document 69 Filed 10/26/20 Page 5 of 5 PageID 525




DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 26th day of October,

2020.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge




lc 19

Copies:
Counsel of record
Defendant




                                      5
